       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 1 of 20                   FILED
                                                                               2021 Jan-19 AM 08:58
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JASON BAIRD,                          )
         Plaintiff,                   )
                                      )
v.                                    )            4:20-cv-00072-CLM
                                      )
ANDREW SAUL,                          )
Commissioner of the Social            )
Security Administration,              )
           Defendant.                 )


                         MEMORANDUM OPINION

      Jason Baird seeks disability, disability insurance, and Supplemental Security

Income (“SSI”) from the Social Security Administration (“SSA”) based on several

impairments. The SSA denied Baird’s application in an opinion written by an

Administrative Law Judge (“ALJ”). The Appeals Council then denied Baird’s

request to review the ALJ’s opinion because Baird’s new evidence was not

chronologically relevant. Baird argues: (1) that the ALJ wrongly rejected opinion

evidence from two consultative examiners, (2) that the Appeals Council erred in

failing to review Baird’s new evidence, and (3) that once the evidence submitted to

the Appeals Council is considered, the SSA’s denial of benefits is not supported by

substantial evidence.

      As detailed below, neither the ALJ nor the Appeals Council reversibly erred.

So the court will AFFIRM the SSA’s denial of benefits.
                                          1
        Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 2 of 20




I.    Statement of the Case

      A.     Baird’s Disability, as told to the ALJ

      Baird was 46 years old at the time of the ALJ’s decision. R. 74, 267. He

graduated high school and attended college for one year. R. 87. Baird’s past relevant

work includes work as an auto service technician, machine tender, and general

laborer. R. 101–02.

      At the ALJ hearing, Baird testified that he fractured his wrist in 2009 and has

had limited use of his right hand since then. R. 89–90. For example, Baird said that

“a lot of times” he will drop his car keys or phone. R. 90. Baird also testified that he

suffers from degenerative disc disease, spina bifida, and fibromyalgia. R. 92–93.

And Baird claimed to have suffered four strokes. R. 93–95. Baird also said that he

was on medication for anxiety and depression. R. 96.

      Baird spends most of his day “lying down flat on [his] back.” R. 99. And he

stated that he can lift only up to five pounds. R. 98. Although Baird can do his own

grocery shopping, he sometimes must use a mobility chair when doing so. R. 91. But

Baird can drive to go get things that he and his disabled mother, who lives with him,

needs. R. 87.

      B.     Determining Disability

      The SSA has created the following five-step process to determine whether an

individual is disabled and thus entitled to benefits under the Social Security Act:


                                           2
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 3 of 20




                                   The 5-Step Test
 Step 1     Is the Claimant engaged in substantial          If yes, claim denied.
                       gainful activity?                  If no, proceed to Step 2.
 Step 2    Does the Claimant suffer from a severe,          If no, claim denied.
           medically-determinable impairment or          If yes, proceed to Step 3.
               combination of impairments?
 Step 3     Does the Step 2 impairment meet the             If yes, claim granted.
            criteria of an impairment listed in 20        If no, proceed to Step 4.
             CFR Part 404, Subpart P, Appx. 1?

                    *Determine Residual Functional Capacity*

 Step 4    Does the Claimant possess the residual           If yes, claim denied.
              functional capacity to perform the          If no, proceed to Step 5.
           requirements of his past relevant work?
 Step 5     Is the Claimant able to do any other            If yes, claim denied.
           work considering his residual functional         If no, claim granted.
             capacity, age, education, and work
                         experience?

See 20 C.F.R. §§ 404.1520(a), 404.1520(b) (Step 1); 20 C.F.R. § 404.1520(c) (Step

2); 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 (Step 3); 20 C.F.R. § 404.1520(e-

f) (Step 4); 20 C.F.R. § 404.1520(g) (Step 5). As shown by the gray-shaded box,

there is an intermediate step between Steps 3 and 4 that requires the ALJ to determine

a claimant’s “residual functional capacity,” which is the claimant’s ability to perform

physical and mental work activities on a sustained basis.




                                          3
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 4 of 20




      C.     Baird’s Application and the ALJ’s Decision

      The SSA reviews applications for disability benefits in three stages: (1) initial

determination, including reconsideration; (2) review by an ALJ; and (3) review by

the SSA Appeals Council. See 20 C.F.R. § 404.900(a)(1-4).

      Baird applied for disability insurance benefits, a period of disability, and SSI

in September 2016, claiming that he was unable to work because of various ailments,

including obesity, right wrist fracture, degenerative disc disease, depression, anxiety

disorder, spina bifida, and a history of strokes. After receiving an initial denial in

January 2017, Baird requested a hearing, which the ALJ conducted in December

2018. The ALJ ultimately issued an opinion denying Baird’s claims in January 2019.

R. 59–74.

      At Step 1, the ALJ determined that Baird was not engaged in substantial

gainful activity and thus his claims would progress to Step 2. R. 63.

      At Step 2, the ALJ determined that Baird suffered from the following severe

impairments: obesity, right wrist fracture, degenerative disc disease, depression, and

anxiety disorder. R. 63–64.

      At Step 3, the ALJ found that none of Baird’s impairments, individually or

combined, met or equaled the severity of any of the impairments listed in 20 CFR

Part 404, Subpart P, Appendix 1. R. 64–66. Thus, the ALJ next had to determine

Baird’s residual functional capacity.


                                          4
         Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 5 of 20




      The ALJ determined that Baird had the residual functional capacity to perform

light work with these added limitations:

           • Baird can never climb ladders, ropes, or scaffolds;

           • Baird can only occasionally kneel, stoop, crouch, or crawl;

           • Baird can frequently handle and finger with right upper extremity;

           • Baird can never be exposed to workplace hazards, such as moving
             mechanical parts and high, exposed places;

           • Baird must be limited to simple and routine tasks but not at a production
             rate pace;
           • Baird has the ability to make simple work-related decisions;

           • And Baird can tolerate occasional changes in the work setting.
R. 66–72.

      At Step 4, the ALJ found that Baird could not perform his past relevant work.

R. 72–73. At Step 5, the ALJ determined that Baird could perform jobs, such as

ticket taker, cashier, and laundry worker, that exist in significant numbers in the

national economy and thus Baird was not disabled under the Social Security Act. R.

73–74.

      D.      The Appeals Council Decision

      Following the ALJ’s decision, Baird continued to receive treatment for

chronic pain from Go Medical Group. R. 39–57. And in February 2019—one month

after the ALJ’s decision—Gayle Lombard, a nurse practitioner at Go Medical


                                           5
        Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 6 of 20




Group, filled out a physical capacities form and mental health source statement for

Baird. R. 33–34. According to Lombard, Baird would be off task more than 50% of

the time during an eight-hour workday. See id.

      Baird requested an Appeals Council review of the ALJ decision, based in part

on Lombard’s physical capacities form, the mental health source statement, and Go

Medical Group treatment records from January to July 2019. The Appeals Council

declined to consider the treatment records and forms from Lombard finding that

these records do “not relate to the period at issue” and thus do “not affect the decision

about whether you were disabled beginning on or before January 17, 2019” (i.e., the

date of the ALJ’s decision). R. 2. Because the Appeals Council declined to consider

this new evidence and found no other reason to review the ALJ’s opinion, the ALJ’s

decision became the final decision of the Commissioner.

II.   Standard of Review

      This court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of the court’s review is limited to (a) whether the record

contains substantial evidence to sustain the ALJ’s decision, see 42 U.S.C. § 405(g);

Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982), and (b) whether the ALJ

applied the correct legal standards, see Stone v. Comm’r of Soc. Sec., 544 F. App’x

839, 841 (11th Cir. 2013) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004)). “Substantial evidence is more than a scintilla and is such


                                           6
        Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 7 of 20




relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford, 363 F.3d at 1158.

III.   Legal Analysis

       Baird makes three arguments for why the SSA erred in denying his application

for benefits. The first challenges the ALJ’s handling of opinion evidence from Dr.

Alvin Tenchavez and Dr. Mary Arnold, two consultative examiners. The second and

third arguments relate to the Appeals Council’s decision and work together: (a) the

Appeals Council erred when it refused to consider Baird’s current treatment records

from Go Medical Group, the physical capacities form from Lombard, and the mental

health source statement; and, (b) once this “new evidence” is considered alongside

the evidence presented to the ALJ, the decision to deny benefits is not supported by

substantial evidence. The court addresses each argument in turn.

       A.    The ALJ properly evaluated the opinion evidence.

       Baird’s argument that the ALJ erred centers on the opinion evidence offered

by Dr. Alvin Tenchavez, an internal medicine doctor who examined Baird in

December 2016, R. 571–76, and Dr. Mary Arnold, a consultative psychologist who

examined Baird in November 2016, R. 563–68.

       Dr. Tenchavez diagnosed Baird with chronic low back pain, fibromyalgia,

hypogonadism, generalized anxiety disorder, a history of prior cerebrovascular

accident, obesity, and nicotine dependence. R. 574. Dr. Tenchavez’s physical


                                         7
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 8 of 20




examination revealed that Baird could heel, toe, tandem walk, and stoop and rise on

the knees. R. 574. Dr. Tenchavez also found that Baird could make fists, oppose

thumb to fingers, tie shoe laces, pick up small objects, button, hold a glass, and turn

a doorknob. R. 574. And Baird had a normal range of motion except with his flexion

and extension in his lumbar spine. R. 575–76. In assessing Baird’s residual

functional capacity, the ALJ afforded Dr. Tenchavez’s diagnoses only partial weight

but gave great weight to his objective findings. R. 69.

      Dr. Arnold diagnosed Baird as suffering from major depressive disorder

severe, without psychosis, and anxiety disorder, not otherwise specified. R. 568. She

also assessed Baird a Global Assessment of Functioning score of 53, which reflects

moderate symptoms of depression. Id. During their consultation, Dr. Arnold

observed that Baird’s behavior was conventional; that Baird presented with a

depressed mood and at times tearful affect; and, that Baird was alert and oriented in

all spheres. R. 566. The ALJ gave only partial weight to Dr. Arnold’s diagnosis of

severe major depressive disorder. R. 70.

      Baird argues three ways that the ALJ erred in giving only partial weight to the

diagnoses from Dr. Tenchavez and Dr. Arnold.

      1. “Some measure of clarity” lacking: Baird first argues that the ALJ failed to

provide “some measure of clarity” for why he gave Dr. Tenchavez’s and Dr.

Arnold’s opinions only partial weight. An ALJ “must state with particularity the


                                           8
        Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 9 of 20




weight given to different medical opinions and the reasons therefor.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Thus, “when the ALJ

fails to state with at least some measure of clarity the grounds for his decision,” it is

inappropriate to affirm “simply because some rationale might have supported the

ALJ’s conclusion.” Id. (quotations and citations omitted).

      Here, the ALJ explained that he gave only partial weight to Dr. Tenchavez’s

diagnoses because the record contained “no evidence whatsoever of fibromyalgia or

stroke and he relied on the claimant’s self-described” history to make these

diagnoses. R. 69. But the ALJ gave great weight to Dr. Tenchavez’s objective

findings, concluding that they were “consistent with the overall evidence that

documents only some tenderness in [Baird’s] lumbar spine.” Id. The ALJ gave two

reasons for giving Dr. Arnold’s diagnosis of major depressive disorder only partial

weight: (1) since Baird’s visit with Dr. Arnold, Baird reported good control of his

anxiety and no panic attacks, and (2) recent treatment notes documented no

depression. R. 70.

      The ALJ’s explanation for the weight he assigned Dr. Tenchavez’s and Dr.

Arnold’s opinion evidence provides enough particularity to understand the grounds

for his decision. So the court finds that the ALJ met the Eleventh Circuit’s

requirement that he provide “some measure of clarity” for why he assigned Dr.

Tenchavez’s and Dr. Arnold’s opinions only partial weight.


                                           9
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 10 of 20




      2. “Degree of suspicion” standard should apply: Baird next asks the court to

apply a “degree of suspicion” standard to the ALJ’s assignment of partial weight to

the opinions from Dr. Tenchavez and Dr. Arnold. Baird bases his argument on the

Seventh Circuit’s opinion in Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995), in

which the court treated with “a degree of suspicion” the ALJ’s decision to reject the

testimony of a consultative psychiatrist, who provided the only medical evidence of

the claimant’s mental health. Because the psychiatrist was the only disinterested

expert to discuss the claimant’s mental health, the Seventh Circuit determined that

his testimony was entitled to considerable, but not conclusive, weight. See id.

      This court declines to apply the “degree of suspicion” standard to the ALJ’s

assessment of the consultative examiners’ opinion evidence for two reasons. First,

the Eleventh Circuit has not adopted the “degree of suspicion” standard. See Jackson

v. Soc. Sec. Admin., Comm’r, 779 F. App’x 681, 685 (11th Cir. 2019). Instead, under

the Eleventh Circuit’s standards, the opinion of a one-time consultative examiner is

not entitled to deference. See McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987).

      Second, as the Commissioner points out, this case is distinguishable from

Wilder. In Wilder, the consultative psychiatrist testified that the claimant suffered

from disabling limitations. See Wilder, 64 F.3d at 336. Here, in contrast, neither

consultative examiner offered an opinion on Baird’s functional capacity. Instead, the

opinion evidence that the ALJ gave only partial weight related to the consultative


                                         10
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 11 of 20




examiners’ diagnoses of Baird’s impairments. So the court finds that—even if the

Eleventh Circuit adopted Wilder’s analysis—Wilder does not apply to these facts.

      Evaluating the ALJ’s assessment of the consultative examiners’ opinion

evidence under the Eleventh Circuit’s standards, the court finds that substantial

evidence supports the ALJ’s findings. As the ALJ pointed out, Dr. Tenchavez’s

report includes no basis for a diagnosis of fibromyalgia other than Baird’s own report

of having this condition. R. 69, 572. Dr. Tenchavez similarly stated that his diagnosis

of a history of prior cerebrovascular accidents (or strokes) was “per patient.” R. 574.

And at the ALJ hearing, Baird’s attorney admitted that he could find no medical

records of the four strokes that Baird claims to have suffered. R. 95. Because neither

Dr. Tenchavez’s objective findings nor Baird’s treatment records support these

diagnoses, substantial evidence supports the ALJ’s decision to give Dr. Tenchavez’s

diagnoses only partial weight. See Huntley v. Soc. Sec. Admin. Comm’r, 683 F.

App’x 830, 833 (11th Cir. 2017) (affirming ALJ’s decision to afford examining

physicians’ opinions little weight when they provided no explanation in support of

their determinations, relied on claimant’s subjective complaints, and their opinions

were not supported by their medical examinations).

      The ALJ’s decision to give Dr. Arnold’s diagnosis of severe major depressive

disorder only partial weight is also supported by substantial evidence. Again,

because Dr. Arnold is a consultative examiner, her opinions were entitled to no


                                          11
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 12 of 20




deference. See McSwain, 814 F.2d at 619. And although Baird appeared profoundly

depressed and tearful when Dr. Arnold examined him, R. 566, Baird’s treatment

notes reflect that his medications worked to control his anxiety disorder. R. 577, 585,

590, 595, 617. Plus, Baird’s treating physicians repeatedly observed that he did not

weep during examinations. R. 579, 583, 587, 593, 597, 608, 612. These medical

records contain substantial evidence in favor of the ALJ’s decision to give Dr.

Arnold’s diagnosis only partial weight.

      In any event, the mere diagnosis of severe major depressive disorder does not

establish that Baird has any particular functional limitations. See Moore v. Barnhart,

405 F.3d 1208, 1213 n.6 (11th Cir. 2005). And the ALJ: (1) found that Baird’s

depression and anxiety were severe impairments, (2) limited Baird to simple and

routine tasks that are not at production rate, (3) restricted Baird to making only

simple work-related decisions, and (4) stated that Baird could tolerate only

occasional changes in the work setting. As the Commissioner notes, Baird does not

argue, let alone establish, that Dr. Arnold’s opinion, which contained no functional

capacity assessment, warrants additional limitations.

      3. ALJ substituted his judgment for that of examiners: Finally, Baird argues

that the ALJ improperly substituted his judgment for that of Dr. Tenchavez and Dr.

Arnold. Baird is right that “the ALJ may not make medical findings herself.” Ybarra

v. Comm’r of Soc. Sec., 658 F. App’x 538, 543 (11th Cir. 2016). But that’s not what


                                          12
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 13 of 20




the ALJ did. The ALJ resolved conflicting record evidence by assigning only partial

weight to the diagnoses from Dr. Tenchavez and Dr. Arnold—which is the ALJ’s

proper role. See Watson v. Heckler, 738 F.2d 1169, 1172 (11th Cir. 1984). So Baird’s

argument that the ALJ improperly substituted his judgment for that of the

consultative examiners’ judgment fails.

                                            ***

      In summary, the ALJ did not have to afford great weight to Dr. Tenchavez’s

and Dr. Arnold’s opinions, and substantial evidence supports the ALJ’s decision to

assign their diagnoses only partial weight. So the court finds that the ALJ properly

evaluated the opinion evidence from the consultative examiners.

      B.     The Appeals Council did not reversibly err.

      Baird next argues that the Appeals Council erred when it denied his request

for review. The Appeals Council will review an ALJ decision if it “receives

additional evidence that is new, material, and relates to the period on or before the

date of the hearing decision, and there is a reasonable probability that the additional

evidence would change the outcome of the decision.” 20 C.F.R. § 416.1470(a)(5).

      1. Background: Baird has been a patient at Go Medical Group for several years

(R. 98), and Baird continued to receive treatment at Go Medical Group after the ALJ

issued his opinion on January 14, 2019. R. 39–57. During one of Baird’s visits in

February 2019—i.e., one month after the ALJ issued his opinion—nurse practitioner


                                          13
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 14 of 20




Lombard filled out a physical capacities form and mental health source statement on

Baird’s behalf. R. 33–34. These one-page forms required Lombard to check boxes,

circle ‘yes’ or ‘no’, or fill in short blanks about various disability-related topics. Id.

      According to Lombard’s physical capacities form, Baird can stand for less

than 15 minutes at a time and sit upright in a chair for less than 30 minutes. R. 33.

Lombard also stated that Baird would: (1) “be lying down, sleeping, or sitting with

legs propped at waist level or above” for 8 out of 8 daytime hours; (2) be off-task

more than 50% of the time during an 8-hour workday; and (3) miss 12–18 days of

work in a 30-day period. Id. Lombard then stated that Baird’s “multiple bulging

discs” caused these limitations and that the limitations existed back to June 1, 2015,

Baird’s alleged disability onset date. Id.

      In the mental health source statement, Lombard said that Baird: (1) cannot

“maintain attention, concentration and/or pace for periods of at least two hours”; (2)

cannot “sustain an ordinary routine without special supervision”; and (3) cannot

“adjust to routine and infrequent work changes.” R. 34. And Lombard again

concluded that Baird would be off-task more than 50% of the time during an 8-hour

workday and miss 12–18 days of work in a 30-day period. Id. As with the limitations

identified in the physical capacities form, Lombard stated that these limitations

existed back to June 1, 2015. Id.




                                             14
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 15 of 20




      Baird presented his post-ALJ decision treatment notes from Go Medical

Group, Lombard’s physical capacities form, and Lombard’s mental health source

statement to the Appeals Council as “new evidence” to consider in the first instance.

The Appeals Council denied Baird’s request for review, concluding that none of this

new evidence was chronologically relevant. Baird argues that this court should

reverse the Commissioner’s denial of benefits because (1) the Appeals Council

failed to adequately evaluate whether it should consider this new evidence, and (2)

the new evidence was both chronologically relevant and material.

      2. Chronological Relevance: When the Appeals Council denies a request for

review, it is “not required to give a . . . detailed explanation or to address each piece

of new evidence individually.” See Hargress v. Soc. Sec. Admin. Comm’r, 883 F.3d

1302, 1309 (11th Cir. 2018). Instead, it is sufficient for the Appeals Council to state,

as it did here, that it rejected a claimant’s new evidence because the evidence “does

not relate to the period at issue.” See id. So Baird’s argument that the Appeals

Council failed to show that it adequately evaluated his new evidence lacks merit.

      The court next considers whether the new evidence was chronologically

relevant. “New evidence is chronologically relevant if it relates to the period on or

before the date of the [ALJ’s] hearing decision.” Id (internal quotations and citations

omitted). The Go Medical Group records relied on by Baird are dated from January

28, 2019 to July 29, 2019, which postdates the ALJ’s January 14, 2019 decision. R.


                                           15
        Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 16 of 20




39–57. And Baird has not pointed to anything within these treatment records that

suggests that the information contained within them relates back to the relevant

period. So the court finds that these records are not chronologically relevant. 1

       But Lombard did state in both the physical capacities form and mental health

source statement that the limitations she described existed back to June 1, 2015 (i.e.,

since Baird’s disability onset date). R. 33, 34. Relying on Washington v. Soc. Sec.

Admin., Comm’r, 806 F.3d 1317 (11th Cir. 2015), Baird argues that this shows that

even though these evaluations occurred after the ALJ’s decision, they are

chronologically relevant. See id. at 1322–23 (recognizing that medical opinions

issued after the ALJ’s decision may be chronologically relevant if the opinions stem

from medical records from the period before the ALJ’s decision).

       The Commissioner, however, argues that having Lombard merely check a box

that says that Baird’s limitations dated to June 1, 2015 is insufficient to show that

Lombard based her opinions on Baird’s past medical records. As the Commissioner

notes, in Hargress, a more recent published opinion than Washington, the Eleventh

Circuit found a similar check-the-box form chronologically irrelevant. See Hargress,

883 F.3d at 1310. Important to the court’s decision in Hargress was that (1) the




1
  Even if these treatment records are somehow chronologically relevant, Baird has not shown that
they are material. Go Medical Group records from the relevant period show the same clinical
findings as those in the new treatment records. R. 577–634. And the ALJ referenced those records
when assessing Baird’s residual functional capacity. R. 67–68.
                                              16
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 17 of 20




evidence did not show that the claimant’s doctor evaluated her past medical records

to fill out the physical capacities form, and (2) the doctor had not begun to treat the

claimant until nearly two years after the date she said the claimant’s limitations

began. See id.

      While it’s a close call, the court finds that Lombard’s submissions are more

like the chronologically relevant opinion in Washington than the chronologically

irrelevant physical capacities form in Hargress. When asked what condition caused

Baird’s limitations, Lombard responded “multiple bulging discs” and cited an MRI

of Baird’s spine in support of this conclusion. R. 33. The only MRIs in the record

are from February 2016 and December 2017, R. 508, 614, which suggests that Baird

reviewed medical records from the relevant period when filling out the physical

capacities form. And unlike the claimant’s treating relationship with her doctor in

Hargress, Baird had been a patient of Go Medical Group for “several years” before

the ALJ’s hearing decision. See R. 98. Although the record is unclear as to when

Lombard first examined Baird, Baird’s medical records show that he had been seeing

her since at least February 2017, R. 584, which was well before the ALJ’s hearing

decision in January 2019. Based on the length of Baird’s relationship with Lombard,

Lombard’s apparent reference to an MRI from the relevant period, and Lombard’s

statements that Baird’s limitations dated to June 1, 2015, the court finds the physical

capacities form and mental health source statement to be chronologically relevant.


                                          17
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 18 of 20




      3. Materiality: That said, the Appeals Council does not have to consider

chronologically relevant evidence if it is immaterial. “Evidence is material if a

reasonable possibility exists that the evidence would change the administrative

result.” Hargress, 883 F.3d at 1309. Applying de novo review to the Appeals

Council’s failure to consider Lombard’s submissions, see Washington, 806 F.3d at

1321, the court finds three reasons why Lombard’s physical capacities form and

mental health source statement are immaterial.

      First, as a nurse practitioner, Lombard is not a medically acceptable source.

See 20 C.F.R. §§ 404.1502, 416.902 (licensed advanced practice nurses are only

acceptable medical sources for claims filed on or after March 27, 2017). So the ALJ

wouldn’t have to give any deference to Lombard’s assessment of Baird’s limitations.

See Sarria v. Comm’r of Soc. Sec., 579 F. App’x 722, 724 (11th Cir. 2014).

      Second, Lombard largely failed to explain why she concluded that Baird

suffered from the limitations that she identified. Although Lombard stated that Baird

had such extreme mental limitations that he would be off-task more than 50% in an

8-hour day and miss 12–18 days of work in a 30-day period, she pointed to no

objective medical finding that supported these conclusions. R. 34. And the only basis

Lombard provided for the physical limitations she identified was that Baird had

multiple bulging discs as shown in an MRI of his spine. R. 33. But the mere existence

of an impairment does not establish a claimant’s limitations. See Moore, 405 F.3d at


                                         18
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 19 of 20




1213 n.6. And the ALJ considered the MRIs of Baird’s spine when assessing Baird’s

residual functional capacity and reasonably found that the images of mild disc

bulging did not support disabling limitations. See Eckert v. Comm’r of Soc. Sec., 152

F. App’x 784, 790–91 (11th Cir. 2005) (ALJ could discount subjective complaints

of pain when objective imaging showed only mild to moderate stenosis). The court

highly doubts that Lombard checking boxes and circling ‘yes’ or ‘no’ answers on

the physical capacities form and mental health source statement would have changed

the ALJ’s opinion, which was based on a review of more detailed records. See

Harrison v. Comm’r of Soc. Sec., 569 F. App’x 874, 881 (11th Cir. 2014) (Appeals

Council did not err in denying review when doctor’s answers to questionnaire were

“conclusory and do not explain in any detail the reasons for his opinions”).

      Finally, Lombard’s treatment notes do not support the opinions she put in the

physical capacities form and mental health source statement. For example, a few

weeks before she filled out the physical capacities form, Lombard noted that “[t]here

[was] some improvement in the intensity of [Baird’s] chronic pain” and that Baird

had been able to do more activities of daily living and household chores. R. 35.

During that same visit, Baird’s psychiatric exam revealed no observed anxiety,

delusion, loose associations, flight of thought, or weeping. R. 37. These observations

contradict the extreme limitations that Lombard later circled or checked in the

physical capacities form and mental health source statement. R. 33–34. So the court


                                         19
       Case 4:20-cv-00072-CLM Document 11 Filed 01/19/21 Page 20 of 20




finds that there is no reasonable possibility that the physical capacities form and

mental health source statement would change the outcome of the ALJ’s decision.

                                             ***

      In summary, no new evidence that Baird submitted to the Appeals Council

was both chronologically relevant and material. So the Appeals Council did not err

when it denied his request for review. Because the Appeals Council did not have to

consider Baird’s new evidence, the court need not address Baird’s argument that the

SSA’s denial of benefits lacks the support of substantial evidence once the new

evidence is considered. See Hargress, 883 F.3d at 1310.

IV.   Conclusion

      The ALJ applied the correct legal standards and substantial evidence supports

the ALJ’s decision. And the Appeals Council did not err in denying Baird’s request

for review. So the SSA’s denial of benefits is due to be AFFIRMED. The court will

enter a separate final order that closes this case.

      DONE this January 19, 2021.



                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE




                                           20
